Citation Nr: 1308376	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-39 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for non-Hodgkin's lymphoma, claimed as Waldenstrom's Macroglobulinemia.  

3.  Entitlement to service connection for neuropathy, to include as secondary to non-Hodgkin's lymphoma.  

4.  Entitlement to an initial compensable rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2011, the Veteran testified before the undersigned during a Board hearing held in Washington, D.C.  A transcript of the hearing is of record.  Subsequently, the Board remanded these matters for additional development in February 2012.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  The Board's review discloses that the few electronic records since November 2012 found only in the "eFolder" and not reviewed by the December 2012 Supplemental Statement of the Case are not pertinent to resolution of the issues now on appeal.  Therefore, there is no prejudice to the Veteran in proceeding to adjudication of his claims.  See 38 C.F.R. § 20.1304(c) (2012).  

The issue of entitlement to an initial compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's hearing loss of the left ear is causally or etiologically related to his military service.  

2.  The Veteran did not serve in Vietnam during the Vietnam era and, therefore, it is not presumed that he was exposed to Agent Orange or other herbicides while in service.  

3.  The evidence of record shows that the Veteran's non-Hodgkin's lymphoma was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

4.  The evidence of record does not show that any currently diagnosed neuropathy is etiologically related to the Veteran's period of active service nor proximately due to, the result of or chronically aggravated by any service-connected disorder.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the hearing loss of his left ear was incurred in active service.  38 U.S.C.A. §§ 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).  

2.  Non-Hodgkin's lymphoma is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  Neuropathy was not incurred in or aggravated by active service, and was not proximately due to, the result of, or chronically aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in January 2004, March 2005, and March 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in December 2012.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

Given the favorable action taken herein regarding the claim for service connection for left ear hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the March 2006 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The Board also notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for neuropathy, to include as secondary to non-Hodgkin's lymphoma.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an examination is not required for the neuropathy claim now on appeal.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, there is no evidence of any neuropathy while in service.  While there is evidence of a current disability and of an association between neuropathy and non-Hodgkin's lymphoma, for reasons explained in greater detail below the claim for service connection for non-Hodgkin's lymphoma will not be granted and, therefore, secondary service connection for neuropathy is unavailable in this case.  The Board finds, therefore, that the available medical evidence is sufficient for an adequate determination of this claim.  

Moreover, there is no competent or credible lay or medical evidence indicating that any recent neuropathy symptoms are related to service.  The evidence of record does not support a causal connection between a current diagnosis and the Veteran's period of service or any incident therein.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide this claim.  38 C.F.R. § 3.159(c)(4) (noting that VA does not have an affirmative duty to obtain an examination of a claimant or a medical opinion from Department healthcare facilities if the evidence of record contains adequate evidence to decide a claim).  

Therefore, the Board finds that the duty to assist has been fulfilled regarding these claims as VA and private medical records relevant to these matters have been requested or obtained.  The available medical evidence is sufficient for an adequate determination of the issues on appeal.  Therefore, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss and non-Hodgkin's lymphoma as a malignant tumor, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Non-Hodgkin's lymphoma is also a disease which VA presumes to be the result of exposure to Agent Orange.  38 C.F.R. § 3.309(e).  Veterans who served in the Republic of Vietnam are presumed to have been exposed to Agent Orange 38 C.F.R. § 3.307(a)(6)(iii) (2012).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when the presumptive provisions do not apply, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Left Ear Hearing Loss

The Veteran seeks service connection for left ear hearing loss as a result of his military service.  In his written submissions and Board testimony, he contends that he experienced noise exposure while on active duty while working as a plane captain and aviation electrician on flightlines repairing helicopters.  It is his contention that any current left ear hearing loss is attributable to his military noise exposure working on the flight line, and he points out that he is already service-connected for right ear hearing loss and for tinnitus.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

The Veteran's DD Form 214 is negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.  Service personnel records and the Veteran's Board testimony show that his military occupational specialties included plane captain and aviation electrician while he worked repairing helicopters while on active duty.  His DD Form 214 shows that the Veteran worked in service as an electrician and with the helicopter support staff at the Naval Air Station in Norfolk, Virginia.  A performance evaluation form from that time period noted that the Veteran's duties included performing maintenance on the H-46 helicopter's electrical, instrument, and automatic flight control systems.  

Service treatment records show normal left ear hearing at the time of his November 1969 induction physical examination.  No ear or hearing abnormalities were noted.  April 1971 service treatment records indicate that the Veteran had a possible left ear infection with a superficial abscess, but there was no evidence of bone involvement, inflammation decreased, and the Veteran quickly improved.  A June 1972 graphical audiogram is also found in the claims file which clearly show hearing loss for the right ear and no hearing loss for the left ear pursuant to the VA regulations at 38 C.F.R. § 3.385.  See Kelly v. Brown, 7 Vet. App. 471 (1995)

The service treatment records also include an undated numerical audiogram labeled "1st Test" and "Hearing Conservation Program H-C-6" that apparently refers to the Veteran's job at the Norfolk Naval Air Station where he worked with the helicopter support unit.  (In his February 2004 statement, the Veteran identified the helicopter unit at the Naval Command in Norfolk as HC-6).  Left ear audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
     20
20
25
30
40

According to the provisions of 38 C.F.R. § 3.385, the auditory threshold in one of the frequencies is 40 decibels or greater; thus, the Veteran manifested disabling left ear hearing loss in service.  In addition, the auditory thresholds for at least three of the frequencies would be 26 decibels or greater, and also indicate hearing impairment in the left ear, if the 25 decibel figure at 2000 Hz is considered on the borderline and counted along with the 30 decibels at 3000 Hz and the 40 decibels at 4000 Hz.  

Audiogram findings at the Veteran's August 1973 discharge examination, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
     5
0
15
15
15

Post-service, U.S. Naval hospital records from Japan in 1996 and 1997, where the Veteran worked for the federal government building and servicing planes, indicated that the Veteran had a history of mid-frequency and high frequency bilateral hearing loss.  Audiogram findings in November 1996, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
     5
10
35
55
55

In a signed statement dated in February 2004 the Veteran claimed that his bilateral hearing loss started in service when he worked at the Helicopter Training Command at the Naval Air Station in Pensacola, Florida, where he worked as a plane captain on the flightline and as an aviation electrician's mate from 1970 to 1972.  He also stated that he worked close to flightline operations in his last command at the Naval Air Station in Norfolk from October 1972 to July 1973 as an electrician's aviation mate.  The Veteran also claimed that his hearing had further deteriorated as he got older.  

The Veteran underwent a VA audiological evaluation in June 2004.  The VA examiner did not have access to the claims file.  The Veteran reported occupational noise exposure as he was a sheet metal worker for 30 years.  He denied any recreational noise exposure.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
       10
10
35
60
55

The speech recognition score was 94 percent for the left ear.  Diagnosis was mild sensorineural hearing loss for the left ear.  The examining audiologist did not provide a medical opinion regarding whether the Veteran's left ear hearing loss was related to service, as he was not able to review the claims file.  

VA treatment records associated with the claims file show that the Veteran's hearing aids are monitored.  For example, in November 2008 the Veteran was provided with a new set of hearing aids.  They also show occasional audiological evaluations, such as in October 2008 and December 2010.  However, these VA treatment records only record the fact that the Veteran had left ear hearing loss.  They do not provide the actual audiogram numerical findings or a medical opinion that left ear hearing loss was or was not related to the Veteran's period of active duty.  

The Veteran underwent a VA audiological evaluation in February 2012.  The Veteran reported a history of noise exposure post-service as a pattern maker and aircraft structural planner in field services and complained that in the past when he was working he had problems understanding the speech of his co-workers.  He also complained of ear pain for many years, but said that he did not pay attention to it.  He currently wore hearing aids.  The Veteran reported that he was a right handed shooter, but did not have to do any shooting in service.  He also reported a history of noise exposure in service as a plane captain and aviation electrician who worked on the flightline or in hangers with ear muffs.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
       10
15
45
65
65

Speech recognition scores were 98 percent for each ear.  Diagnosis was normal left ear hearing through 1000 Hz which then sloped to a mild to moderately severe sensorineural hearing loss through 4000 Hz.  The VA examiner said it then returned to a moderate sensorineural hearing loss between 6000 Hz and 8000 Hz.  The VA examiner also noted that she would order new hearing aids for the Veteran with the goal of improving speech communication in quiet at a conversational distance.  

The Veteran was also seen for a VA otolaryngology examination in February 2012.  He complained of occasional momentary ear pain, which has occurred over the past 30 years, but there were no clinical findings.  The VA nurse practitioner noted that the Veteran had never been diagnosed with an ear or peripheral vestibular condition.  She noted that the Veteran was service-connected for right ear hearing loss and for tinnitus and spent four years in the Navy with chronic aviation noise working on helicopters.  Post-service, she noted that the Veteran worked for the federal government building and maintaining military aviation equipment and was required to wear hearing protection.  It was also noted that the Veteran had no signs or symptoms attributable to Meniere's syndrome or to a peripheral vestibular condition or to a chronic ear infection.  Examination of the left ear was normal.  

After reviewing the entire claims file, the February 2012 VA otolaryngology examiner noted that the Veteran had normal left ear hearing upon discharge from service and that his current left ear hearing loss was unrelated to his service-connected right ear hearing loss.  She did not explain why.  She also noted that the Veteran's left ear hearing was normal at discharge and that post-service the Veteran was exposed to chronic noise in a job building and servicing military planes.  Therefore, she thought that progressive bilateral hearing loss was likely due to post-service military noise exposure, even though the Veteran endorsed wearing hearing protection.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for left ear hearing loss.  As noted above, service treatment records showed normal hearing upon entry into service and hearing loss in the left ear during service that meets the provisions of hearing impairment found at 38 C.F.R. § 3.385.  

The Veteran also has described a history of exposure to loud sounds in service and has indicated that his hearing loss began during his period of active service.  The Veteran is competent to report his experiences and symptoms of difficulty hearing in service and after service.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current hearing loss in his left ear cannot be reasonably disassociated from his conceded in-service exposure to loud noises and his disabling left ear hearing loss manifested in service.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure, his credible post-service assertions that he began experiencing difficulty hearing in service and has continued to experience difficulty hearing since his discharge from service, and the fact that the Veteran has already been service-connected for right ear hearing loss and for tinnitus.  

As noted above, service connection for tinnitus and right ear hearing loss as due to in-service acoustic trauma has been granted.  The Board observes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  Therefore, because the Veteran is service connected for tinnitus resulting from in-service acoustic trauma, the evidence supports a finding that his sensorineural or noise-induced hearing loss is also the result of in-service acoustic trauma.

In reaching this conclusion, the Board acknowledges the negative nexus opinion from the 2012 VA nurse-practitioner.  In rendering her negative opinion, the VA nurse practitioner described the Veteran's left ear hearing at discharge as normal and relied on these normal audiological results at the time of his discharge in reaching her conclusions.  The evidence reveals disabling hearing loss in the left ear during service.  As this positive evidence was not discussed by the 2012 nurse practitioner, it makes her opinion of little to no probative value.  As noted above, when results at a veteran's discharge do not meet the regulatory requirements for establishing a hearing disability at that time, service connection may still be established for a current hearing disability by evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Thus, the Board finds that the February 2012 VA examiner's medical opinion has little probative value, and, when weighed against the other evidence of record, including the Veteran's testimony and the inservice audiogram showing disabling hearing loss in the left ear, the Board finds that the evidence is at least in equipoise that the Veteran's left ear hearing loss is related to his conceded in-service noise exposure.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has left ear hearing loss that was incurred during his active service as a result of exposure to loud noises.  Accordingly, service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.  

Non-Hodgkin's Lymphoma

The Veteran seeks service connection for non-Hodgkin's lymphoma, originally claimed as Waldenstrom's Macroglobulinemia.  In his written submissions and Board testimony the Veteran contends that he developed non-Hodgkin's lymphoma primarily as the result of exposure to toxic substances during service, either exposure to Agent Orange as a result of helicopters he repaired that had once been in the Vietnam War or by exposure to various chemicals encountered in his military position as an aviation electrician's mate.  He noted that his private treating physician had informed him that it was possible that his non-Hodgkin's disease was the result of such exposures.  Therefore, he maintains that service connection for non-Hodgkin's disease is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

As noted above, the Veteran's service personnel records show that he was involved with repairing helicopters while in service and was assigned to the helicopter support unit at the Norfolk Naval Air Station from November 1972 to August 1973.  Before that assignment he also was stationed at the Naval Air Station in Pensacola, Florida, where he worked with the Helicopter Training Command.  

The Veteran's service treatment records are negative for any complaints or clinical findings of non-Hodgkin's lymphoma or of any residuals of exposure to toxic substances of any kind or of any blood disorders.  It was noted on an undated service treatment record that the Veteran had type O negative blood on a blood grouping and typing record.  

Post-service, a health study questionnaire dated in January 1996 for personnel at the U.S. Naval Air Station at Atsugi, Japan, revealed that an air quality survey had been conducted to determine the health risks from emissions of an off-base incinerator.  The survey report noted that the incinerator began operations in 1985 and had 12 emissions which exceeded U.S. federal or New York state ambient air quality standards.  Chemicals associated with an elevated cancer risk included benzene, methylene chloride, chloroform, dioxins, and trichloroethylene.  The Veteran worked at the naval air base at Atsugi in the mid-1990s.  

Post-service private treatment records show that non-Hodgkin's lymphoma was not diagnosed until 2001, approximately 28 years after his discharge from active duty.  For example, a September 2001 private treatment record from Dr. A.C.P., one of the Veteran's treating physicians, noted that he saw the Veteran in August 2001 for monoclonal gammopathy, rule out Waldenstrom Macroglobulinemia, and history of peripheral neuropathy.  

Dr. A.C.P. noted that the Veteran presented with a prior history of rheumatoid arthritis, alcohol abuse, and neuropathy.  Symptoms were fatigue and numbness in the lower extremities associated with some weakness and muscle pain, particularly in the proximal lower extremities and hips.  A workup elsewhere showed an elevated IgM and an M spike consistent with monoclonal gammopathy.  The Veteran also told the physician that he had been exposed to carcinogens while living in Japan from 1995 to 1998 that supposedly were emitted from an incinerator.  A bone marrow aspiration biopsy was performed in August 2001 which revealed increased small matured atypical lymphocytes, some plasmacytoids, or other increased plasmocytic elements.  A bone marrow clot and biopsy revealed findings consistent with Waldenstrom Macroglobulinemia.  Impression was Waldenstrom MA Macroglobulinemia with peripheral neuropathy with normal renal function.  There was no evidence of lymphadenopathy.  

Correspondence drafted by Dr. A.C.P. in September 2002 in connection with the Veteran's disability retirement from the federal government noted that the Veteran's symptoms had improved with Chlorambucil.  He had a decrease in paresthesias but still had some fatigue.  Dr. A.C.P. noted that the Veteran's disease was incurable and might become unstable.  

In a signed statement dated in February 2004, the Veteran claimed that his Waldenstrom's Macroglobulinema first manifested in December 1987.  He said that he believed that his daily work in the interiors of H-46 helicopters at Norfolk in 1972-73 may have exposed him to Agent Orange and maybe other herbicide residue.  He said that many of the aircraft had returned from Vietnam and most of his work for that squadron was doing scheduled maintenance needed immediately after returning from Vietnam.  He further noted that these aircraft were partially disassembled for maintenance, which opened up hidden areas of possible contamination.  

In a November 2004 letter, Dr. C.M.D. of the hematology-oncology clinic at Duke University Medical Center in North Carolina, revealed that he had been treating the Veteran since October 2003.  He said that Waldenstrom's Macroglobulinemia was a form of non-Hodgkin's lymphoma and was from an older classification system.  Under a more recent classification system it would be referred to as a lymphoplasmacytic lymphoma.  He indicated that the Veteran had been treated with chemotherapy (Chlorambucil) from August 2001 to September 2003 and had done well since that time with a stable protein level.  Dr. C.M.D. also claimed that the Veteran served in the military in Vietnam and was exposed to Agent Orange.  

In a December 2004 signed letter, the Veteran revealed that Dr. C.M.D. was the second of his doctors to identify a probable link between his non-Hodgkin's lymphoma and Agent Orange exposure while in service.  The Veteran claimed that during his first visit with Dr. A.C.P. in August 2001 the physician asked him whether he had been exposed to Agent Orange while in the Navy.  The Veteran explained to VA in this letter that he did not know if Dr. A.C.P. had documented this information in his clinical notes.  He also explained that he told the doctor that he did not know if he had been exposed but stated that he told the doctor he could have been exposed while in squadron HC-6 at Norfolk.  

In correspondence dated in April 2005 and April 2006, the Veteran stated that he was confident that it was a matter of public record in reference to Helicopter Support Squadron Six in Norfolk, that it transported and dispersed Agent Orange herbicides in almost all of their CH-46 helicopter inventory at the time he was stationed there.  

The record includes a VA document noting that the Department of Defense list of herbicide use and test sites outside Vietnam did not contain any herbicide test or use at Norfolk and that Agent Orange spraying operations were terminated in Vietnam during 1971, prior to the time the Veteran worked at the Norfolk Naval Air Station in 1972 and 1973.  Further, the VA document in the record noted that when spraying did occur in Vietnam, it was done exclusively by Air Force C-123 aircraft and not by any helicopters.  Therefore, it was thought highly unlikely the Veteran was exposed to herbicides while working on Navy helicopters in the U.S.  

VA treatment records dated from October 2008 to February 2012 noted treatment for the Veteran's non-Hodgkin's lymphoma.  

In February 2011 correspondence, Dr. C.M.D. stated that Waldenstrom's disease is a form of non-Hodgkin's lymphoma that can be fairly indolent but was incurable.  He said that the Veteran's protein levels had remained fairly stable since chemotherapy ended in 2003, but that the Veteran likely would need more treatments in the future.  Dr. C.M.D. also noted that the Veteran was exposed to Agent Orange in service and that Agent Orange has been linked to the development of non-Hodgkin's lymphomas.  In an attachment either the doctor or the Veteran highlighted a paragraph on a printed sheet from an unidentified document that related that there is a higher incidence of non-Hodgkin's lymphoma in farming communities.  It said that studies suggested that specific ingredients in herbicides and pesticides were linked to lymphomas, but that the number of lymphoma cases caused by such exposures had not been determined.  

During his February 2011 Board hearing, the Veteran testified that he believed that the helicopters he worked on at the Norfolk base were contaminated as they had been in the war zone in Vietnam and that he had been exposed to herbicides, such as Agent Orange, even though he never set foot in Vietnam.  He also testified that he still remembered the odors from those helicopters.  See hearing transcript at p. 19.  He said that even if the H46 helicopters did not disperse Agent Orange they were used to transport cargo and combat support and "could have very well transported anything."  Id. at 20.  He also testified that he thought his exposure to carcinogens in Japan in the 1990s from the incinerator "reawakened" his non-Hodgkin's disease.  Id. at 32.  

In April 2011 correspondence, Dr. C.M.D. claimed that the Veteran apparently had significant exposure to various chemicals while in service.  While a practicing oncologist, Dr. C.M.D. said that he did not want to claim to be an expert in epidemiology.  However, he had reviewed the literature.  He noted that the Veteran had informed him that when he worked as an aviation electrician in the Navy on helicopters he was exposed to jet petroleum and exhaust fumes daily, and was exposed to aviation hydraulic fluid, other lubricants, and paint systems daily.  At that time there was virtually no protective clothing or equipment used.  Dr. C.M.D. stated that while the incidence and mortality from non-Hodgkin's lymphoma had been rising in the U.S., the etiology was still poorly understood.  Several studies have looked at the association with various chemicals, organic solvents like benzene, and occupational exposures.  Dr. C.M.D. further said that while results from these studies could be contradictory, most suggested an increased risk of non-Hodgkin's lymphoma in those exposed to organic solvents.  One study looked at occupation and found an increased risk of non-Hodgkin's lymphoma in those employed in air transportation and those working on aircraft parts.  Dr. C.M.D. noted that this evidence was "certainly not conclusive," but he suggested that the Veteran was put at an increased risk by his exposure to various chemical agents while working in service.  An attachment to his letter listed seven medical journal articles.  

The Veteran underwent a VA examination in November 2012.  The VA examiner noted that treatment had been completed and that currently the Veteran and his doctors were in a watchful waiting status.  After reviewing the claims file, the VA examiner opined that the Veteran's non-Hodgkin's lymphoma was less likely as not related to his period of military service, to include as due to his exposure to jet petroleum, exhaust fumes, aviation hydraulic fluid, other lubricants, and paint systems.  The VA examiner explained that he had reviewed the seven references mentioned in the April 2011 letter from Dr. C.M.D. and they indicated that the evidence was not conclusive to establish a causal relationship between exposure to jet petroleum, exhaust fumes, aviation hydraulic fluid, other lubricants, and paint systems to non-Hodgkin's lymphoma.  It was the opinion of the November 2012 VA examiner, based on these facts, that the Veteran's non-Hodgkin's lymphoma was less likely as not related to service.  The VA examiner also attached a list of a further four medical journal references.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current non-Hodgkin's lymphoma was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is no medical evidence of non-Hodgkin's lymphoma during service.  The evidence does not show, nor does the Veteran contend, that he experienced the onset of non-Hodgkin's lymphoma during his period of active service.  His service treatment records do not reflect any complaints of, or treatment sought for, any problem related to blood or to cancer.  Without an in-service incurrence or aggravation of disease, service connection of non-Hodgkin's lymphoma is not warranted on a direct basis.  38 C.F.R. § 3.303.  

Furthermore, clinical evidence of record reflects a diagnosis of Waldenstrom's Macroglobulinemia, a form of non-Hodgkin's lymphoma, in 2001.  There is no evidence that the Veteran was diagnosed with Waldenstrom's Macroglobulinemia or non-Hodgkin's lymphoma before August 2001, which was 28 years after his discharge from military service in August 1973.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes that there is conflicting medical evidence regarding whether the Veteran's currently diagnosed non-Hodgkin's lymphoma is related to his period of active duty, to include as due to his exposure to jet petroleum, exhaust fumes, aviation hydraulic fluid, other lubricants, and paint systems.  In his most recent correspondence in January 2013, the Veteran claims that his physician undoubtedly has better medical credentials than the November 2012 VA examiner.  

Correspondence from Dr. C.M.D. dated in April 2011 suggests that the Veteran was put at an increased risk for non-Hodgkin's lymphoma by his exposure to these various chemical agents while in service.  On the other hand, the February 2012 VA examiner opined that the Veteran's non-Hodgkin's lymphoma was less likely as not related to service because the medical references cited by Dr. C.M.D. were not conclusive to establish a causal relationship between non-Hodgkin's lymphoma and exposure to jet petroleum, exhaust fumes, aviation hydraulic fluid, other lubricants, and paint systems.  

The Board finds the opinion of the February 2012 VA physician examiner is highly probative and persuasive as his report contains a clear conclusion, is based on supporting data in the record, and considered and critiqued the medical literature used as the basis for Dr. C.M.D.'s April 2011 opinion.  Further, the November 2012 VA physician examiner considered four additional medical journal articles in reaching his conclusions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion").  

The Board finds the opinions of Dr. C.M.D. less probative and persuasive because those opinions are phrased in a speculative manner:  "this evidence is certainly not conclusive" and study results "can sometimes be contradictory."  The Board also notes that Dr. C.M.D. phrased his opinion in terms of the Veteran's "risk being greater" rather than whether it was less or more likely that the Veteran's lymphoma disorder arose from his activities or duties while in service.  Dr. C.M.D.'s formulation of a risk factor is just too vague a basis upon which VA may base a grant of service connection for non-Hodgkin's lymphoma.  The Court has held that the use of equivocal language such as "could have been" makes a statement by an examiner speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Under the circumstances of this case, the lack of persuasive medical evidence of a relationship or nexus between the Veteran's currently diagnosed non-Hodgkin's lymphoma and his period of active service prevents direct service connection from being granted.  See Hickson, 12 Vet. App. at 253.  

Presumptive service connection must also be denied based on an absence of evidence of compensable manifestations of non-Hodgkin's lymphoma (as a malignant tumor under 38 C.F.R. § 3.309(a)) in the year following the Veteran's discharge from service.  Further, the theory of continuity of symptomatology does not apply here as non-Hodgkin's lymphoma was not noted in service or within the first post-service year.  38 C.F.R. § 3.303(b). 

Finally, the Board has considered whether the Veteran may be granted service connection for non-Hodgkin's lymphoma on a presumptive basis based on in-service herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As noted above, the Veteran contends that he was exposed to Agent Orange in Norfolk, Virginia, in 1972 and 1973 because his job in the military required him to clean and repair disassembled helicopters that had flown in Vietnam.  The Board finds, however, that service connection is not available on this basis due to a lack of evidence of service in Vietnam.  

Regulations state that a Veteran who, during active military, naval, or air service, served in Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The Veteran conceded during his hearing that he never set foot in Vietnam, so the presumptive Agent Orange provisions do not apply.

The Veteran relies on his belief that the helicopters he worked on must have been contaminated with herbicides.  Therefore, the Board has considered the claim for direct service connection due to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As noted above, the RO investigated in September 2006 whether the Veteran could have been exposed to herbicides while in service.  The Department of Defense list of herbicide use and test sites outside Vietnam does not show any herbicide test or use at the Norfolk facility where the Veteran worked in service.  Further, that investigation disclosed that Agent Orange spraying operations were terminated in Vietnam during 1971, prior to the time the Veteran worked at the Norfolk Naval Air Station in 1972 and 1973.  Moreover, spraying of Agent Orange in Vietnam was never done by helicopters.  Therefore, based on the data from the Department of Defense, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides while working on Navy helicopters in the U.S.  

The medical opinion of Dr. C.M.D. to the effect that the Veteran's non-Hodgkin's lymphoma was due to his exposure to Agent Orange in service is therefore based on an inaccurate factual premise and has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Likewise, to the extent that Dr. C.M.D.'s November 2004 written statement reported that the Veteran served in the military in Vietnam where he was exposed to Agent Orange (although Dr. C.M.D.'s subsequent correspondence does not repeat this assertion), that statement is also based on an inaccuracy and its probative value must be discounted.  

In reviewing the Veteran's claim the Board has reviewed his written statements and Board testimony.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness that are observable to a lay person.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards to the extent that his symptoms are within his powers of observation.  His testimony about working on helicopters that once flew in Vietnam and being exposed to various chemicals while on military duty was candid and credible.  However, his statements in which he attributed his subsequent diagnosis of non-Hodgkin's lymphoma to possible exposure to Agent Orange or to exposure to chemicals while in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In this regard, the medical evidence does not show a diagnosis of non-Hodgkin's lymphoma until 2001, and the Veteran's own physician conceded in his April 2011 correspondence that the etiology of non-Hodgkin's lymphoma was still poorly understood by medical professionals.  

For the reasons discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran was actually exposed to herbicides while in service.  Further, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal question of whether his lymphoma condition can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As to the specific issue in this case, non-Hodgkin's lymphoma, 

Therefore, after considering all of the evidence of record, the Board finds that service connection for non-Hodgkin's lymphoma is not warranted under any other theory of entitlement.  Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for non-Hodgkin's lymphoma.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Neuropathy

The Veteran seeks service connection for neuropathy.  He contends that his peripheral neuropathy is secondary to his non-Hodgkin's lymphoma.  

The Veteran's service treatment records are negative for any complaints of or treatment for neuropathy.  

Post-service, an October 1996 medical record from a U.S. naval hospital in Japan noted the Veteran's complaint of chronic tingling in arms and feet and weak leg muscles.  It was noted that the Veteran stated his problem began approximately one or two months before and that he had been diagnosed with rheumatoid arthritis in 1988.  A November 1996 neurological examination was entirely within normal limits.  

Much of the evidence recited above relating to the Veteran's claim for service connection for non-Hodgkin's lymphoma also relates to his claim for service connection for neuropathy.  For example, the September 2002 private record of Dr. A.C.P. noted above showing a diagnosis of Waldenstrom Macroglobulinemia also shows a diagnosis of peripheral neuropathy.  

May 2002 correspondence from Dr. A.C.P. noted that the Veteran had been referred to his office in August 2001 with complaints of fatigue and numbness in his lower extremities with associated weakness and muscle pain.  

The September 2002 private correspondence of Dr. A.C.P., which the Veteran's physician sent in reference to the Veteran's disability retirement from the federal government, noted that the Veteran was diagnosed with Waldenstrom's Macroglobulinemia and peripheral neuropathy and that his neuropathy could worsen.  

September 2002 private correspondence from Dr. J.G.S., also sent in connection with the Veteran's retirement from the federal civil service, indicated that the Veteran developed symptoms of a polyneuropathy in 2001, but did not have any autonomic nervous system deficits, such as dry mouth or constipation.  It also was noted that the Veteran was under the care of an oncologist.  His condition was described as progressive.  Diagnosis was peripheral polyneuropathy due to Waldenstrom's Macroglobulinemia.  

In a signed statement dated in February 2004, the Veteran claimed that he first noticed his neuropathy within weeks of starting his assignment for the Naval Air Pacific Repair Activity (NAPRA) in Atsugi, Japan, in 1995.  He stated that he saw two military doctors then.  His neuropathy progressively worsened until he took disability retirement from the Department of the Navy.  He also stated that his civilian doctors tended to believe that his neuropathy was a symptom caused by his Waldenstrom's Macroglobulinemia.  

In February 2011 correspondence, Dr. C.M.D. stated that the Veteran's form of non-Hodgkin's lymphoma was associated with a fairly severe peripheral neuropathy.  The Veteran still has this peripheral neuropathy, and Dr. C.M.D. did not expect it to improve.  

During his February 2011 Board hearing, the Veteran's representative explained to the Board that the arguments advanced in support of his claim for non-Hodgkin's lymphoma also applied to his claim for neuropathy.  See hearing transcript at p. 21.  

VA treatment records dated from October 2008 to February 2012 noted treatment for the Veteran's peripheral neuropathy.  A March 2011 VA treatment record noted that the Veteran reported he first had symptoms of neuropathy in Japan in 1995 when he lost muscle mass and had muscle weakness.  He also said that his neuropathy predated his chemotherapy treatment for lymphoma.  He reported problems walking in the dark and in the shower.  He also described burning sensations in his toes and twitching in his calves and on the bottoms of his feet with his pain occurring at night.  

A September 2011 VA treatment record noted that the Veteran's peripheral neuropathy was thought to be secondary to his Waldenstrom's, but could also be secondary to alcohol abuse and/or chemotherapy treatment for his non-Hodgkin's lymphoma.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current neuropathy was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is no medical evidence of neuropathy during service.  Medical records associated with the claims file do not show a diagnosis of neuropathy until the 2001 time period, or 28 years after discharge from service.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current neuropathy disorder was caused by or was a result of his period of service.  A review of the claims file has not disclosed that any private physician has suggested the same.  Any contention that his neuropathy could have been due to exposure to Agent Orange or to exposure to chemical solvents while in service fails for the same reasons such alleged and claimed exposures did not avail the Veteran when claimed in connection with his service connection claim for non-Hodgkin's lymphoma (see above discussion).  

In essence, there is no competent medical opinion of record etiologically directly relating the Veteran's currently diagnosed neuropathy to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

Rather, the Veteran has contended that his neuropathy is secondary to his non-Hodgkin's lymphoma.  However, secondary service connection is not warranted for this claim.  As noted above, the Board has decided in this decision against a grant of service connection for non-Hodgkin's lymphoma.  The Veteran then may not be awarded secondary service connection for neuropathy based on a disorder that is not already service-connected.  See 38 C.F.R. § 3.310.  

Therefore, the Veteran's claim for service connection for neuropathy, to include as secondary to non-Hodgkin's lymphoma, must be denied.  Thus, service connection for neuropathy on a direct or secondary basis is not available in this case.  

In reviewing the Veteran's claim the Board has reviewed his written statements and Board testimony.  His lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness that are capable of lay observation.  See Falzone, 8 Vet. App. at 405.  In specific regard to his neuropathy claim, his contention that his neuropathy is related to his non-Hodgkin's lymphoma does not establish secondary service connection.  As noted elsewhere in this decision, service connection has not been established for non-Hodgkin's lymphoma, and secondary service connection cannot be awarded for neuropathy when service connection is not in effect for the non-Hodgkin's lymphoma disorder.  

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for neuropathy, to include as secondary to non-Hodgkin's lymphoma.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for non-Hodgkin's lymphoma, claimed as Waldenstrom's Macroglobulinemia, is denied.  

Service connection for neuropathy, to include as secondary to non-Hodgkin's lymphoma, is denied.  


REMAND

The issue of entitlement to an initial compensable disability rating for right ear hearing loss was on appeal when the Board issued its remand in February 2012.  At that time, the Board remanded for a VA examination since the Veteran had last been afforded a VA audiological evaluation in June 2004 - an examination the Board found inadequate.  

However, as noted above, the Board herein has granted service connection for left ear hearing loss.  The Veteran can now be assigned a disability rating for bilateral hearing loss rather than be assigned separate ratings for the hearing loss in each ear.  

Given that the left and right hearing loss claims are inextricably intertwined, the RO should undertake any necessary development and then readjudicate the right ear hearing loss claim for increase in light of the grant of service connection for left ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  In light of the grant of service connection for left ear hearing loss awarded herein, the RO shall perform any necessary development with regard to the claim for a higher rating for right ear hearing loss, including scheduling the Veteran for a VA audiological examination to determine the nature and severity of his bilateral hearing loss, if deemed necessary.  

2.  Then, the claim for a higher rating for right ear hearing loss shall be readjudicated on the basis of the additional evidence, to include consideration of the award of left ear hearing loss granted herein.  If any benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


